PETERS, District Judge
(dissenting).
I feel obliged to dissent from the conclusion of the majority of the court because I cannot find sufficient justification for invalidating the action of the Puerto Rican Legislature. I agree with Judge MAGRUDER that there is no violation of Section 2 of the Organic Act, nor do I think the provisions of the Swedish Trade Agreement can be invoked.
As to Section 3 of the Organic Act, it seems to me that there is no violation. The classification made in the tax on matches appears to me to be reasonable, based, as it is, on differences in shape, method of manufacture and nature of the material; but, assuming that different minds may reasonably take different views on that point, I think the opinion of the Legislature should prevail.
The fact that the classification may be called narrow does not, as I look at it, authorize us to say it should not be applied. Such discrimination as may result is incidental to the principal purpose of the act which is the legitimate one of fostering home industries.